DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because except for Figure 9, none of the drawings contain any numerals (as recited in the originally-filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The originally-filed specification recites numerals for the drawings, but except for Figure 9, none of the drawings contain any numerals.  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (in claim 21, line 4, the phrase should read - - according to any one of the previous claims - - ).  See MPEP § 608.01(n).  Accordingly, the claim 21 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, line 12, the term “threadlike” renders the claim indefinite because it is not clear exactly to what extent (e.g., diameter, length) the beads are in the form of a thread.
             In claim 8, line 3, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al (WO 2015/144223 A1) in combination with Van Reijen (U.S. Patent Application Publication 2010/0173102 A1) and Hufenus et al (article, “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized For Artificial Turf Applications”).
             Regarding claim 1, Sick et al (see the entire document, in particular, page 1, lines 5-9; page 3, lines 3-14; page 4, lines 15-21; page 6, lines 6-20; page 8, line 32 to page 9, line 11; page 9, line 31 to page 10, line 3; page 12, line 20 to page 13, line 26) teaches a process of making an artificial turf fiber (see page 1, lines 5-9 (production of artificial turf) of Sick et al), including the steps of (a) preparing a liquid core polymer mixture, the core polymer mixture including a core polymer and a thread polymer forming beads within the core polymer (see page 12, lines 20-30 (polymer mixture of a first polymer and a second polymer; the first polymer forms polymer beads) of Sick et al); (b) extruding the liquid core polymer mixture, the liquid core polymer mixture forming a cylindrical core (see page 12, lines 32-33 (polymer mixture is extruded into a mono-filament) of Sick et al); (c) quenching the mono-filament (see page 12, line 33 to page 13, line 1 (mono-filament is quenched) of Sick et al); (d) re-heating the quenched mono-filament (see page 13, line 1 (mono-filament is re-heated) of Sick et al); (e) stretching the re-heated mono-filament to deform the beads into threadlike regions (see page 13, lines 1-3 (re-heated mono-filament is stretched to deform the polymer beads into thread-like regions) of Sick et al) and (f) providing one or more of the stretched mono-filaments as the artificial turf fiber (see page 13, lines 3-12 (provide mono-filaments as artificial turf fibers) of Sick et al). Sick et al does not explicitly teach (1) the step of co-extruding a liquid core polymer with a liquid cladding polymer, or (2) wherein the cladding has a non-circular profile. Van Reijen (see the entire document, in particular, paragraphs [0001], [0003], [0013], [0014] and [0017]) teaches a process of making an artificial turf fiber (see paragraph [0001] (method for manufacturing artificial grass fibers) of Van Reijen), including the step of co-extruding a liquid core polymer with a liquid cladding polymer (see paragraphs [0003], [0013] (fibers include a core material and a cladding material) and [0017] (the core material may include a combination of materials) of Van Reijen), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-extrude a liquid core polymer with a liquid cladding polymer in the process of Sick et al in view of Van Reijen in order to provide an artificial turf fiber having a resilient core material (see paragraph [0018] of Van Reijen); and provide an artificial grass fiber having a cladding (i.e., an outer layer) which has a higher hydrophilicity than the core (see paragraph [0013] of Van Reijen), so that the artificial grass exhibits a degree of moisture absorption and reduce injury risk (see paragraph [0014] of Van Reijen). Hufenus et al (see the entire document, in particular, the abstract; page 2, Section 2.1; Page 3, col. 1, second paragraph and the Table; page 7, Section 3.5; page 8, col. 1 and 2; Figure 6, no. 1, 2, 5 and 6) teaches a process of making an artificial turf fiber (see the abstract (artificial turf made from bi-component fibers) of Hufenus et al), wherein a cladding has a non-circular profile (see page 7, Section 3.5; Figure 6, no. 1 and 2 (core having a non-circular cladding) of Hufenus et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cladding having a non-circular profile in the process of Sick et al in view of Hufenus et al in order to improve resilience and performance under compression of artificial turf fibers (see page 8, col. 1 and 2 of Hufenus et al).
             Regarding claim 2, see Figure 6, no. 1 and 2 of Hufenus et al.
             Regarding claims 3 and 4, see Figure 6, no. 5 and 6 (concave) and Figure 6, no. 6 (undulated) of Hufenus et al.
             Regarding claim 9, see page 9, line 11 (first polymer is polyamide or polybutylene terephthalate or polyethylene terephthalate; second polymer is polyethylene or polypropylene) of Sick et al.
             Regarding claim 10, see page 3, Table (core diameter, total diameter) of Hufenus et al.
             Regarding claim 11, see page 4, lines 15-21 (diameter of 0.1 – 3 microns) of Sick et al.
             Regarding claim 12, see page 9, line 31 to page 10, line 3 of Sick et al.
             Regarding claim 13, see paragraph [0017] (high-density polyethylene) of Van Reijen and page 2, Section 2.1 (linear low-density polyethylene) of Hufenus et al.
             Regarding claims 14 and 15, see page 3, lines 3-14 (compatibilizer) of Sick et al.
             Regarding claim 16, see page 6, lines 6-20 (forming a mixture of a first polymer and a second polymer and a compatibilizer) of Sick et al.
             Regarding claim 17, see page 13, lines 14-26 of Sick et al.
             Regarding claim 19, see page 3, col. 1, first paragraph (temperature of 260°C) of Hufenus et al.
             Regarding claim 20, see page 3, lines 9-10 (polymer mixture includes a first polymer, a second polymer and a compatibilizer) of Sick et al.
Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al (WO 2015/144223 A1) in combination with Van Reijen (U.S. Patent Application Publication 2010/0173102 A1) and Hufenus et al (article, “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized For Artificial Turf Applications”) as applied to claims 1-4, 9-17, 19 and 20 above, and further in view of Helms, Jr. et al (U.S. Patent 6,017,479 A).
             Regarding claim 5, Sick et al (in combination with Van Reijen and Hufenus et al) does not explicitly teach (1) the step of bringing a liquid core polymer component into contact with a liquid cladding polymer component to form a contact layer which includes a mixture of liquid core polymer and a liquid cladding polymer. Helms, Jr. et al (see the entire document, in particular, col. 1, line 63 to col. 2, line 4; col. 4, lines 19-36; Figure 1) teaches a process of making multi-component fibers (see col. 1, line 63 to col. 2, line 4 of Helms, Jr. et al), including core-sheath bi-component tri-lobal fibers (see Figure 1 and col. 4, lines 19-36 of Helms, Jr. et al), including the step of bringing a liquid core polymer component into contact with a liquid cladding (i.e., sheath) polymer component to form a contact layer which includes a mixture of liquid core polymer and a liquid cladding (i.e., sheath) polymer (see Figure 1 and col. 4, lines 19-36) of Helms, Jr. et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bring a liquid core polymer component into contact with a liquid cladding polymer component to form a contact layer which includes a mixture of liquid core polymer and a liquid cladding polymer in the process of Sick et al (in combination with Van Reijen and Hufenus et al) in vie wof Helms, Jr. et al in order to provide a boundary layer so as to provide an interlocking region between fiber domains and thereby impart greater structural integrity to the fiber (see col. 2, lines 1-4 of Helms, Jr. et al).
             Regarding claim 6, see Figure 1 and col. 4, lines 19-36 of Helms, Jr. et al.
             Regarding claim 8, see Sick et al (in combination with Van Reijen and Hufenus et al).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al (WO 2015/144223 A1) in combination with Van Reijen (U.S. Patent Application Publication 2010/0173102 A1) and Hufenus et al (article, “Design and Characterization of a Bicomponent Melt-Spun Fiber Optimized For Artificial Turf Applications”) as applied to claims 1-4, 9-17, 19 and 20 above, and further in view of Masuda et al (WO 2016/129467 A1).
             Since WO 2016/129467 A1 is not written in English, equivalent document U.S. Patent Application Publication 2018/0030622 A1 will be used to set forth the rejection. 
             Regarding claim 7, Sick et al (in combination with Van Reijen and Hufenus et al) does not explicitly teach (1) the step of providing a liquid core polymer and a liquid cladding polymer in a joining path with unequal flow rates. Masuda et al (see the entire document, in particular, paragraphs [0017], [0030] and [0126]) teaches a process of making a bi-component fiber (see paragraph [0030] (core-sheath fiber) of Masuda et al), including the step of providing a liquid core polymer and a liquid cladding polymer in a joining path with unequal flow rates (see paragraph [0126] (difference in flow rate between polymer “A” and polymer “B”) of Masuda et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a liquid core polymer and a liquid cladding polymer in a joining path with unequal flow rates in the process of Sick et al (in combination with Van Reijen and Hufenus et al) in view of Masuda et al in order to provide fibers for use in a wide variety of applications (see paragraph [0017] of Masuda et al).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Reijen (Van Reijen II, U.S. Patent Application Publication 2008/0280075 A1) teaches an artificial grass made from fibers having a core and a cladding (see paragraphs [0001], [0009], [0011] and [0017]). Salzbrunn (U.S. Patent Application Publication 2015/0190885 A1) teaches a step of horizontally trimming artificial turf fibers (see paragraph [0032]).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742